Hyman, C. J.
Judgment Was rendered in favor of plaintiffs, and defendants appealed.
The suit is on a contract, exceeding five hundred dollars, for payment of money.
Defendants, in answer, denied that they made the contract, or authorized any on to eonti'act.
*143There is no evidence that defendants, in proper person, contracted; but there is sufficient evidence that another contracted for them.'
The contract, if agency be proved, as required by law, is fully established.
One witness only proved agency. He swore that he was employed by defendants to make the contract. There are no circumstances corroborating his testimony.
We do not question the veracity of this witness. We believe that he swore truthfully.
The question, then, is not the credibility of this witness, but whether his evidence alone is sufficient, in law, to prove his agency.
The second paragraph of Article 2961 of the Civil Code, declares that a power of attorney may be given verbally, but of this, testimonial proof is admitted only, conformably to the title of conventional obligations; and Article 2257 of same Code, under title of “ Conventional Obligations, ” provides that contracts for payment of money, or relative to personal property, not reduced to writing, may be proved by parol evidence; but, such contracts, when over five hundred dollars, must be proved by, at least, one credible witness and other coroborating circumstances.
Under this caption of “ Conventional Obligations” there is no other article which is applicable to the second paragraph of Article 2961, or which authorizes testimonial proof.
We conclude, from these articles, that the law requires the same amount of evidence to prove a verbal power of attorney, as it does to prove a verbal contract for money or personal property; and that, when a party attempts to enforce a contract for the payment of money, above $500, made by an agent, he should prove, by at least one creditable witness and other coroborating circumstances, the verbal agency.
Agency not being proved, as law requires, we remand the case.
It is therefore ordered, adjudged and decreed, that the judgment of the lower court bo avoided and reversed, and that this case be remanded to the District court for further proceedings therein.